Case 16-25386        Doc 55     Filed 05/13/19     Entered 05/13/19 15:31:25          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 25386
         Rosemary Powell-Webb

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/08/2016.

         2) The plan was confirmed on 11/03/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/28/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/27/2017, 07/27/2017, 01/18/2018, 07/19/2018, 12/28/2018.

         5) The case was Dismissed on 02/07/2019.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-25386             Doc 55         Filed 05/13/19    Entered 05/13/19 15:31:25               Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $2,839.00
           Less amount refunded to debtor                                 $15.02

 NET RECEIPTS:                                                                                           $2,823.98


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $125.57
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $125.57

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed         Paid         Paid
 Aaron's Sales & Lease Ownership         Secured           858.22          0.00         858.22        858.22      10.73
 Ashro Lifestyle                         Unsecured         281.13        320.75         320.75          19.15       0.00
 AT&T Corp                               Unsecured         938.00           NA             NA            0.00       0.00
 Atlas Acquisitions LLC                  Unsecured           0.00        103.74         103.74           6.19       0.00
 BMO Harris Bank                         Unsecured         300.00           NA             NA            0.00       0.00
 Chicago Central Emergency               Unsecured         252.00           NA             NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      5,746.20       6,906.26       6,906.26        441.80        0.00
 CNAC Downers Grove                      Unsecured         625.00           NA             NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      3,513.41       4,820.46       4,820.46        308.36        0.00
 Commonwealth Edison Company             Unsecured         900.58           NA             NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         439.16           NA             NA            0.00       0.00
 Enhanced Recovery                       Unsecured         317.25           NA             NA            0.00       0.00
 FIfth Third Bank                        Unsecured         400.00           NA             NA            0.00       0.00
 Harris & Harris Ltd                     Unsecured         213.50           NA             NA            0.00       0.00
 Illinois Tollway                        Unsecured         213.00           NA             NA            0.00       0.00
 IQ Telecom Inc                          Unsecured          60.00           NA             NA            0.00       0.00
 J.D. Byrider - Downer's Grove, LLC      Unsecured      2,471.78            NA             NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         465.70        427.58         427.58          25.52       0.00
 Jefferson Capital Systems LLC           Unsecured         457.44        394.81         394.81          23.57       0.00
 Monterey Financial Services             Unsecured         149.75           NA             NA            0.00       0.00
 Montgomery Ward                         Unsecured         101.85         95.23          95.23           5.69       0.00
 Quantum3 Group                          Unsecured         400.00        940.89         940.89          56.17       0.00
 Quantum3 Group                          Unsecured         638.00        638.90         638.90          38.14       0.00
 RJM Acquisitions LLC                    Unsecured         526.50           NA             NA            0.00       0.00
 Shirley Payne                           Unsecured           0.00           NA             NA            0.00       0.00
 SKO Brenner American, Inc               Unsecured         506.84           NA             NA            0.00       0.00
 Sprint                                  Unsecured      1,104.00            NA             NA            0.00       0.00
 Stoneberry                              Unsecured          97.34        403.86         403.86          24.11       0.00
 TCF National Bank                       Unsecured         100.00           NA             NA            0.00       0.00
 U.S. Bank N.A.                          Unsecured           0.00           NA             NA            0.00       0.00
 U.S. Department of Education            Unsecured      6,250.00            NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-25386             Doc 55   Filed 05/13/19    Entered 05/13/19 15:31:25             Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim       Principal       Int.
 Name                                 Class    Scheduled      Asserted     Allowed        Paid          Paid
 United States Dept Of Education   Unsecured      7,369.00     13,768.20    13,768.20        880.76         0.00
 Van Ru Credit Corporation         Unsecured         403.86           NA           NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal               Interest
                                                              Allowed              Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00             $0.00                 $0.00
       Mortgage Arrearage                                       $0.00             $0.00                 $0.00
       Debt Secured by Vehicle                                  $0.00             $0.00                 $0.00
       All Other Secured                                      $858.22           $858.22                $10.73
 TOTAL SECURED:                                               $858.22           $858.22                $10.73

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                $0.00
        Domestic Support Ongoing                                $0.00              $0.00                $0.00
        All Other Priority                                      $0.00              $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00              $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $28,820.68          $1,829.46                 $0.00


 Disbursements:

           Expenses of Administration                              $125.57
           Disbursements to Creditors                            $2,698.41

 TOTAL DISBURSEMENTS :                                                                          $2,823.98




UST Form 101-13-FR-S (9/1/2009)
Case 16-25386        Doc 55      Filed 05/13/19     Entered 05/13/19 15:31:25            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
